                       IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                WESTERN DIVISION

                                       No. 5:17-CR-39-FL-1

 UNITED STATES OF AMERICA                       )
                                                )
                      v.                        )
                                                )                     ORDER
 CHARLES MALONE EVANS,                          )
                                                )
                        Defendant.              )



       This matter is before the court on the Memorandum and Recommendation (“M&R”) of

United States Magistrate Judge Robert B. Jones, Jr., regarding defendant’s motion to suppress (DE

56). No objections to the M&R have been filed, and the time within which to make any objection

has expired. This matter is ripe for ruling.

       The district court reviews de novo those portions of a magistrate judge’s M&R to which

specific objections are filed. 28 U.S.C. § 636(b). Absent a specific and timely filed objection, the

court reviews only for “clear error,” and need not give any explanation for adopting the M&R.

Camby v. Davis, 718 F.2d 198, 200 (4th Cir.1983). In this case, the magistrate judge thoroughly and

cogently addresses the issues raised by defendant’s motion to suppress cell phone data. Upon careful

review of the M&R and of the record generally, having found no clear error, the court hereby

ADOPTS the recommendation of the magistrate judge as its own, and, for the reasons stated therein,

defendant’s motion to suppress is DENIED.

       SO ORDERED this the 16th day of January, 2019.


                                                             ______________________________
                                                             LOUISE W. FLANAGAN
                                                             United States District Judge
